Citation Nr: 0030211	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.800.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from August 3 to 
August 18, 1939, and from March 1941 to April 1961.  

This appeal came before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), and the claim was remanded in December 1998 for 
additional development that included asking the appellant if 
she desired to appear for a hearing.  As no response was 
received from her after a May 1999 VA letter requested that 
she indicate if she desired a personal hearing with respect 
to her claim, the Board concludes that she does not wish to 
appear at a hearing.  


FINDINGS OF FACT

1.  The veteran's death, at the age of 84, occurred on 
December 27, 1992, and a copy of the death certificate listed 
the immediate cause of death as aspiration pneumonia due to 
subdural hematoma secondary to head trauma.  

2.  At the time of death, the veteran was service connected 
for residuals of first degree burns of the back, buttocks, 
and scrotum, for residuals of a puncture wound of the right 
knee, for a residual appendectomy scar, and for arthritis of 
the cervical spine, with each disability assigned a 
noncompensable evaluation.  

3.  None of the veteran's service-connected disabilities 
caused or contributed substantially to his death.  

4.  The veteran sustained a small right subdural hematoma due 
to a fall from a wheelchair while at a VA medical center 
(VAMC) in December 1992.  

5.  The much greater weight of the evidence shows that the 
veteran's death most likely resulted from a cardiovascular 
event and was not caused by or etiologically related to 
aspiration pneumonia due to a subdural hematoma.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2000).  

2.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (2000).  

3.  Entitlement to DIC for the veteran's death due to 
additional injury during VA medical treatment is not 
warranted.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.312, 3.358, 3.800 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran's death should be 
service connected because he sustained head trauma that 
resulted in a small right frontal subdural hematoma from a 
fall while getting out of a wheelchair in the triage area at 
a VAMC in December 1992, and his death certificate listed the 
immediate cause of death as aspiration pneumonia due to 
subdural hematoma that was a consequence of head trauma.  She 
argues that she is therefore entitled to DIC for the cause of 
the veteran's death under 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.800.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service is either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must have 
contributed substantially or materially to death; combined to 
cause death, or aided or lent assistance to the production of  
death.  It is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was, in fact, a causal connection.  38 C.F.R. § 3.312(c)(1).  
Service connection may also be granted when the service-
connected disability produces debilitating effects and 
general impairment of health to the extent that the person is 
rendered materially less able of resisting the effects of 
other diseases or injuries primarily causing death.  In 
addition, service connection for the cause of death may be 
granted if there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4).  

The veteran's service medical records do not show any 
complaint or finding of a cardiovascular disease.  Nor is 
there medical evidence showing a manifestation of a 
cardiovascular disease within the first year after the 
veteran's retirement from military service in April 1961.  
Additionally, no competent medical evidence has been 
submitted which suggests an etiological relationship between 
the disabilities for which the veteran was service connected 
at the time of death (residuals of first degree burns of the 
back, buttocks, and scrotum, residuals of a puncture wound of 
the right knee, a residual appendectomy scar, and arthritis 
of the cervical spine) and the cause of his death.  
Therefore, the evidence fails to demonstrate that the cause 
of the veteran's death was related to a disease or injury 
that was incurred in or aggravated by service.  

The Board notes that in November 1991 the United States Court 
of Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), part of the regulation applicable to cases 
involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993)) and then by the United States Supreme Court (Brown v. 
Gardner, 115 S. Ct. 552 (1994)).  Thereafter, the Secretary 
of VA sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the decision of the United States Supreme 
Court.  On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358, in order to conform the regulation to the decision 
of the United States Supreme Court.  

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  

Where disease, injury, death, or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to an examination, medical or surgical treatment, 
hospitalization, or the pursuit of a course of vocational 
rehabilitation under any law administered by VA, and not the 
result of his/ her own willful misconduct, disability or 
death compensation, or dependency and indemnity compensation 
will be awarded for such disease, injury, aggravation, or 
death as if such condition were service connected.  38 C.F.R. 
§ 3.800.  

A CT scan of the veteran's head in November 1992, prior to 
his fall, showed no evidence of an acute subdural hematoma 
but did reveal findings that were considered compatible with 
a generalized atrophy.  

VA medical records show that the veteran was in the process 
of being admitted to the Murfreesboro, Tennessee, VAMC for 
alcohol dependence treatment on December 11, 1992, when he 
fell while getting out of a wheelchair and struck his head.  
A CT scan of his head that same day, at the Nashville, 
Tennessee, VAMC, revealed a large external hematoma over the 
exterior of the skull in the right frontal region and a small 
right intracranial hematoma.  The small subdural collection 
of blood was considered minimal, without any significant mass 
effect.  A subsequent CT scan of the head on December 16, 
1992, showed moderate atrophy without masses, infarctions, or 
hemorrhages, areas of hyperdensity/pantopaque in the right 
middle fossa, and a small superficial soft tissue mass in the 
right frontal region.  He was returned to the Murfreesboro 
VAMC on December 21, 1992, for treatment of his alcohol 
dependence, where he was confused and disoriented throughout 
his stay but did not have any symptoms or findings of 
pneumonia.  On December 27, 1992, he had just finished eating 
lunch when he slumped over the table while having difficulty 
breathing.  He failed to respond to emergency treatment and 
was pronounced dead at 1:30 p.m.  

A VA physician reviewed the claims file in August 1997 for 
the purpose of rendering an opinion as to the cause of the 
veteran's death.  The physician reported that an EKG taken at 
the veteran's hospital admission in December 1992 had shown 
abnormalities suggestive of arteriosclerotic heart disease.  
He noted that 80 to 85 percent of sudden death cases, as had 
occurred in the veteran's case, are associated with cardiac 
disease.  He indicated that there was no evidence in claims 
file of aspiration pneumonia, except on the death 
certificate, which had been signed by a medical resident.  He 
also stated that, due to the manner and circumstance of 
death, the probability of the veteran's death being 
associated with the subdural hematoma was so small that, in 
his opinion, there was no reasonable probability of a 
relationship.  He opined that the veteran's death was caused 
by a sudden cardiac death due to sudden cardiac arrest that 
was probably secondary to arteriosclerotic heart disease or 
alcoholic cardiomyopathy, or a combination of the two.  

In April 2000, another VA physician rendered an opinion as to 
the cause of the veteran's death after thoroughly reviewing 
the claims file.  The physician stated that it was very 
unlikely that the veteran's death was caused by inappropriate 
or inadequate hospital care.  It was noted that following his 
return to the Murfreesboro VAMC on December 21, 1992, after 
spending 11 days at the Nashville VAMC for neurological 
evaluation in regards to the head trauma he sustained in the 
fall at the Murfreesboro VAC on December 11, 1992, the 
veteran was most stable up to the time of death on December 
27, 1992, when he suddenly developed shortness of breath 
(difficulty breathing) after eating and slumped over on the 
table.  In his April 2000 statement, the VA physician opined 
that a cardiac event was the most likely cause of the 
veteran's demise, for the reasons stated by the VA physician 
in August 1997, but that the veteran could also have had a 
choking episode, since the death occurred after eating.  The 
VA physician indicated that the food choking theory was only 
a possibility.  He stated that there was no evidence of 
aspiration pneumonia, and that he concurred with the findings 
made by the VA physician in August 1997.  

After weighting the medical evidence presented in this case, 
the Board finds that the comprehensive review and medical 
opinions by the two VA physicians in August 1997 and April 
2000 are more credible than the causes of death listed on the 
death certificate by a medical resident.  The Board notes 
that not only was the medical resident not involved in any of 
the treatment provided to the veteran, but the veteran's 
treating VA physician indicated in a February 1993 report 
that she did not know the cause of the veteran's death.  
Furthermore, there are no clinical findings that demonstrate 
that the veteran had pneumonia at the time of death.  The 
Board finds, therefore, that the August 1997 and April 2000 
VA medical statements are significantly more probative than 
the death certificate, and concludes that the preponderance 
of the evidence is against the appellant's claim.  Hence, the 
appellant is not entitled to DIC for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.800.  



ORDER

Entitlement to DIC based on service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.800 is denied.  





		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 

